Title: Anti-Defamer, [19 August 1792]
From: “Anti-Defamer”,Hamilton, Alexander
To: 



[Philadelphia, August 19, 1792]

For the Fœderal Gazette
Russel under an affected moderation veils the most insidious and malignant designs & slily propagates the basest slanders. This is evident from the following passage of his second paper. After stating a visionary and impracticable scheme for avoiding a war with the Indians—he proceeds thus—“But then, how many offices had been wanting, how many lucrative contracts would have been lost, and how great a waste of money would have been prevented from flowing into the coffers of those concerned in this business?”
The plain inference from this is, that the public officer who has an agency in making those contracts shares in the profit of them, and that a part of the money which is expended flows into his coffers. If this is not his meaning then Russel owes it to himself and to justice to disavow the inference. If it is his meaning then he owes it to the Public to answer the following questions—
Does he know by what public Officer the contracts for supplying the army are made? Has he any ground to believe that that officer ever advised a single step which has led to the present Indian War? Does he know what his official conduct has been with regard to it? Does he know what his private character has been as to pecuniary affairs? Is he acquainted with a single fact, or even circumstance, which can justify a suspicion that he has ever been directly or indirectly interested in any contract in which he has had an agency?
Let him answer these questions or otherwise assign the ground of his insinuation or let him be despised as a wanton calumniator!
Anti Defamer.
